— Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to CPLR 506 [b] [1]) to, inter alia, review a determination of respondent which suspended petitioner’s license to carry a pistol.
Even assuming that respondent has the statutory authority to suspend petitioner’s pistol license, an indefinite suspension, like the one here, is in effect a revocation and, therefore, is improper without affording petitioner the opportunity to be heard (see, Matter of Robinson v Bergin, 88 AD2d 789; see also, Matter of Burke v Colabella, 113 AD2d 794, 795). Accordingly, petitioner should be given the chance to rebut any allegations against him.
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Adjudged that the determination is annulled, without costs, and petition granted.